Citation Nr: 1620184	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to February 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 RO decision that denied service connection for disabilities of the neck and low back. 

A videoconference hearing was held in February 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran now contends that he incurred his current neck and back disabilities in service, in the same incident (a fall from a truck) in which he injured his service-connected left shoulder (see hearing transcript at page 3), but has also claimed that his back disability is secondary to his service-connected left shoulder disability.  Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015).  When determining service connection, all theories of entitlement - direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

The Veteran has previously contended that he injured his left shoulder during an in-service parachute jump at night.  See, e.g., report of October 2001 VA mental disorders examination, January 2002 orthopedic clinic note, July 2002 hearing transcript.  More recently, he reported injuring his back in a parachute jump.  See March 2011 VA physical medicine note.

Records reflect that the Veteran served on active duty in the U.S. Army from January 1969 to February 1978.  His DD Form 214 shows that his primary military occupational specialty (MOS) was that of a motor transport operator, and he had no foreign service or combat citations.  In light of the Veteran's statements to medical providers that he was a paratrooper, the Board finds that the AOJ should obtain his service personnel records.  38 U.S.C.A. § 5103A.

Post-service records show current disabilities of the neck and low back.  VA medical records dated from 2010 to 2014 reflect treatment for degenerative disc disease, stenosis, and spondylosis of the cervical spine.  VA outpatient treatment records dated from 2011 to 2014 reflect treatment for low back pain, and diagnoses of lumbago, arthritic changes, and lumbar spine disc disease and spondylosis.  The determinative question is whether these disabilities are related to service or a service-connected disability.

The Veteran has made varying statements regarding the onset of his back and neck symptoms over the years.  VA outpatient treatment records show that he complained of back pain in December 2000.  A January 2011 VA primary care note reflects that he complained of low back pain which had been present for a year but was now bothering him more.  A March 2011 VA physical medicine note reflects that he reported that he had low back pain ever since service, when he jumped out of an airplane at night and landed on his buttocks.  On VA examination in August 2011, he reported that he was a paratrooper in service, and injured his neck, back, and shoulder in a night parachute jump.  He said that his back began bothering him in the mid-1990s, but it became much worse in about 2005 when he was in a motor vehicle accident in which he was struck from behind by another vehicle.  He said he received a financial settlement for this.  On VA examination in July 2012, he said he injured his left shoulder and back in a fall from a truck in service.  The examiner indicated that he could not find any service treatment records showing that he fell out of a truck. 

In a June 2015 private physical therapy note from S.R., the Veteran reported that his neck had been bothering him since 1975, when he was thrown off the back of a truck.  At his Board hearing, the Veteran denied having any motor vehicle accidents after service, and said that his only motor vehicle accident occurred in service, on the Autobahn.  See hearing transcript at page 15.

Service treatment records show that in April 1973, the Veteran was seen for complaints of sore throat and back pain; he also reported left shoulder pain after lifting weights.  The diagnostic impression was a shoulder strain.  In mid-October 1973, during service in Germany, he was seen for bruises of the right cheek and knee incurred when an Army truck collided with the Veteran's vehicle from the rear on the Autobahn.  Three days later in October 1973, he was discharged to duty with a diagnosis of back sprain.  In June 1974, the Veteran complained of low back pain and muscle spasm from strain.  In August 1976, the Veteran was seen for an orthopedic consult after he fell from a two-and-one-half-ton truck.  His only complaint pertained to his left shoulder, and the diagnostic assessment was contusion of the left shoulder.  On separation examination in November 1977, his spine was listed as normal, and in a November 1977 report of medical history, he denied recurrent back pain.

The Veteran underwent VA compensation examinations in August 2011 and July 2012 as to his low back disability, but has not yet had an examination as to his neck disability.

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In light of the Veteran's documented fall from a truck during service, and the Veteran's contentions of continuous neck symptoms since then, the Board finds that a VA examination is required as to the neck claim.

Moreover, the Board finds that an addendum VA medical opinion is needed as to the claim for service connection for a low back disability, as the July 2012 VA examiner stated that he could not find any service treatment records showing that the Veteran fell out of a truck in service, when in fact this incident is documented in the service treatment records in August 1976.  Thus, although the VA examiner extensively discussed the Veteran's medical records in the examination report, it appears that his negative opinion was based on partially inaccurate facts.  On remand, the examiner must also acknowledge and discuss the Veteran's assertions indicating that he injured his back and neck during service and that he has experienced a continuity of back and neck pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  

That said, however, the Veteran's contentions as to his symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) to ultimately have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additional medical comment is also needed as to whether the service-connected left shoulder disability caused or is aggravating any current neck or back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's service personnel records.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of the current low back and neck disabilities.  All necessary testing must be performed. 

The electronic claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

a) What is the likelihood (very likely, as likely as not, or unlikely) that any current neck disability is related to the Veteran's military service or dates back to his service? 

In making this determination, the examiner is advised that continuity of treatment is not required and that the Veteran is competent to report continuity of symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state. 

b) What is the likelihood (very likely, as likely as not, or unlikely) that any current low back disability is related to the Veteran's military service or dates back to his service? 

In making this determination, the examiner is advised that continuity of treatment is not required and that the Veteran is competent to report continuity of symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state. 

c) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's already service-connected left shoulder disability caused, or alternatively, is aggravating any current neck or back disability?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible.

3.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



